Exhibit 10.3

 



Exhibit 10.3 – Series B Preferred Stock and Warrant Purchase Agreement - Exhibit
C – Form of Amended and Restated Certificate of Incorporation of LipimetiX
Development, Inc.

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION
OF
LIPIMETIX DEVELOPMENT, INC.

 

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

LipimetiX Development, Inc., a corporation organized and existing under and by
virtue of the provisions of the General Corporation Law of the State of Delaware
(the “General Corporation Law”),

DOES HEREBY CERTIFY:

1.                  That the name of this corporation is LipimetiX Development,
Inc., and that this corporation was originally incorporated pursuant to the
General Corporation Law on June 23, 2015 under the name LipimetiX Development,
Inc.

2.                  That the Board of Directors duly adopted resolutions
proposing to amend and restate the Certificate of Incorporation of this
corporation, declaring said amendment and restatement to be advisable and in the
best interests of this corporation and its stockholders, and authorizing the
appropriate officers of this corporation to solicit the consent of the
stockholders therefor, which resolution setting forth the proposed amendment and
restatement is as follows:

RESOLVED, that the Certificate of Incorporation of this corporation be amended
and restated in its entirety to read as follows:

First: The name of this corporation is LipimetiX Development, Inc. (the
“Corporation”).

Second: The address of the registered office of the Corporation in the State of
Delaware is Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle, Delaware 19801. The name of its registered
agent at such address is The Corporation Trust Company.

Third: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

Fourth: The total number of shares of all classes of stock which the Corporation
shall have authority to issue is (i) 3,000,000 shares of Common Stock, $.00001
par value per share (“Common Stock”), 2,920,000 of which shall be designated
Class A-1 Common Stock (“Class A-1 Common Stock”) and 80,000 of which shall be
designated Class A-2 Common Stock (“Class A-2 Common Stock”); and (ii)
10,000,000 shares of Preferred Stock, $.00001 par value per share (“Preferred
Stock”), 5,000,000 of which shall be designated Series A Preferred Stock
(“Series A Preferred Stock”), 350,000 of which shall be designated Series B-1
Preferred Stock (“Series B-1 Preferred Stock”), and 1,200,000 of which shall be
designated Series B-2 Preferred Stock (“Series B-2 Preferred Stock”). The Series
B-1 Preferred Stock and the Series B-2 Preferred Stock are referred to herein
collectively as the “Series B Preferred Stock.”



  

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.

A.                COMMON STOCK

1.         General. The Class A-1 Common Stock and Class A-2 Common Stock shall
be identical in all respects, except as to dividends and distributions on
liquidation as set forth in Section A.3 below, and shall vote together as one
class. The voting, dividend and liquidation rights of the holders of the Common
Stock are subject to and qualified by the rights, powers and preferences of the
holders of the Preferred Stock set forth herein.

2.         Voting. The holders of the Common Stock are entitled to one vote for
each share of Common Stock held at all meetings of stockholders (and written
actions in lieu of meetings). There shall be no cumulative voting. The number of
authorized shares of Common Stock may be increased or decreased (but not below
the number of shares thereof then outstanding) by (in addition to any vote of
the holders of one or more series of Preferred Stock that may be required by the
terms of the Certificate of Incorporation) the affirmative vote of the holders
of shares of capital stock of the Corporation representing a majority of the
votes represented by all outstanding shares of capital stock of the Corporation
entitled to vote, irrespective of the provisions of Section 242(b)(2) of the
General Corporation Law.

3.         Dividends; Distributions upon Liquidation.

(a) The holders of Common Stock will be entitled to receive such dividends as
the Board of Directors of the Corporation may declare from time to time from
funds legally available therefor, subject to any preferential dividend rights of
the Preferred Stock as described in Section B below. Any dividends declared or
payable with respect to the Common Stock shall be payable pro rata to the
holders of the Common Stock based on the number of shares of Common Stock held
by each such holder; provided, however, that all amounts in excess of One
Hundred Thousand Dollars ($100,000) paid to any holder of Class A-2 Common Stock
pursuant to Sections 5.8, 5.9 and 5.11 of that certain Exclusive License
Agreement dated August 26, 2011, between The UAB Research Foundation and
LipimetiX, LLC, a Delaware limited liability company, as amended on August 3,
2012 and December 15, 2014, and as amended from time to time (such excess
amounts being the “Excess Payments”) shall be taken into account for, and shall
reduce on a dollar-for-dollar basis, the dividends that would otherwise be
payable to the holders of Class A-2 Common Stock hereunder.



 2 

 

(b) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event, after the payment of
all preferential amounts required to be paid to the holders of shares of
Preferred Stock, the remaining assets of the Corporation available for
distribution to its stockholders shall be distributed as set forth in Section
B.2.2 below; provided, however, that all Excess Payments not already offset
against dividends otherwise payable to the holders of Class A-2 Common Stock
pursuant to Section A.3.(a) above shall be taken into account for, and shall
reduce on a dollar-for-dollar basis, the distributions that would otherwise be
payable to the holders of Class A-2 Common Stock hereunder.

B.                 PREFERRED STOCK

The Preferred Stock shall have the following rights, preferences, powers,
privileges and restrictions, qualifications and limitations. Unless otherwise
indicated, references to “sections” or “subsections” in this Part B of this
Article Fourth refer to sections and subsections of Part B of this Article
Fourth.

1.         Dividends.

1.1           Series A Preferred Stock. From and after the date of the issuance
of any shares of Series A Preferred Stock, the Corporation shall not declare,
pay or set aside any dividends on shares of the Common Stock or the Series B
Preferred Stock of the Corporation (other than dividends on shares of Common
Stock payable in shares of Common Stock) unless (in addition to the obtaining of
any consents required elsewhere in the Certificate of Incorporation) the holders
of the Series A Preferred Stock then outstanding shall have previously received,
or simultaneously receive, aggregate dividends on each outstanding share of
Series A Preferred Stock in an amount at least equal to the Series A Original
Issue Price (the “Dividend Preferential Payment”). The “Series A Original Issue
Price” shall mean $1.00 per share, subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock. Once the Dividend
Preferential Payment has been paid in full, the holders of the Series A
Preferred Stock shall not be entitled to receive any further dividends or
liquidating distributions pursuant to Section 2.1 hereof, and the Corporation
shall not declare, pay or set aside any dividends on the shares of Series A
Preferred Stock.

1.2           Series B Preferred Stock. From and after the date of the issuance
of any shares of Series B Preferred Stock, dividends at the rate per annum per
share equal to five percent (5%) of the Series B-2 Original Issue Price shall
accrue on each share of Series B Preferred Stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series B Preferred Stock) (the
“Accruing Dividends”). Accruing Dividends shall accrue from day to day, whether
or not declared, and shall be cumulative; provided, however, that except as set
forth in the following sentence of this Section 1 and except as set forth in
Section 2.1, such Accruing Dividends shall be payable only when, as, and if
declared by the Board of Directors and the Corporation shall be under no
obligation to pay such Accruing Dividends. The Corporation shall not declare,
pay or set aside any dividends on shares of any other class or series of capital
stock of the Corporation (other than the Series A Preferred Stock or dividends
on shares of Common Stock payable in shares of Common Stock) unless (in addition
to the obtaining of any consents required elsewhere in the Certificate of
Incorporation) the holders of the Series B Preferred Stock then outstanding
shall first receive, or simultaneously receive, a dividend on each outstanding
share of Series B Preferred Stock in an amount at least equal to the greater of:
(i) the amount of the aggregate Accruing Dividends then accrued on such share of
Series B Preferred Stock and not previously paid; and (ii) that dividend per
share of Series B Preferred Stock as would equal the product of (1) the dividend
payable on each share of Common Stock and (2) the number of shares of Common
Stock issuable upon conversion of a share of Series B Preferred Stock, in each
case calculated on the record date for determination of holders entitled to
receive such dividend.



 3 

 

2.         Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.



2.1              Preferential Payments to Holders of Preferred Stock. In the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation or Deemed Liquidation Event, the holders of shares of Preferred
Stock then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders before any payment
shall be made to the holders of Common Stock by reason of their ownership
thereof, the respective amounts set forth below: (i) the holders of the Series A
Preferred Stock shall be entitled to receive an amount per share equal to the
Series A Original Issue Price, less any dividends paid with respect to such
share pursuant to Section B.1. above (the amount payable pursuant to this
sentence is hereinafter referred to as the “Series A Liquidation Amount”); (ii)
the holders of the Series B-1 Preferred Stock shall be entitled to receive an
amount per share equal to the Series B-1 Original Issue Price, plus any accrued
but unpaid dividends thereon (the amount payable pursuant to this sentence is
hereinafter referred to as the “Series B-1 Liquidation Amount”); and (iii) the
holders of the Series B-2 Preferred Stock shall be entitled to receive an amount
per share equal to the Series B-2 Original Issue Price, plus any accrued but
unpaid dividends thereon (the amount payable pursuant to this sentence is
hereinafter referred to as the “Series B-2 Liquidation Amount”). The “Series B-1
Original Issue Price” shall mean $10.70 per share, subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series B Preferred Stock. The
“Series B-2 Original Issue Price” shall mean the original purchase price per
share of the Series B-2 Preferred Stock as determined by the Board of Directors
of the Corporation, and identified as the Series B-2 Original Issue Price in the
minutes or resolutions of the Board of Directors of the Corporation approving
the issuance of such Shares, subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
with respect to the Series B Preferred Stock. If upon any such liquidation,
dissolution or winding up of the Corporation or Deemed Liquidation Event, the
assets of the Corporation available for distribution to its stockholders shall
be insufficient to pay the holders of shares of Preferred Stock the full amount
to which they shall be entitled under this Subsection 2.1, the holders of shares
of Preferred Stock shall share ratably in any distribution of the assets
available for distribution to the holders of the Preferred Stock in proportion
to the respective amounts which would otherwise be payable in respect of the
shares held by them upon such distribution if all amounts payable on or with
respect to such shares were paid in full.

2.2              Payments to Holders of Common Stock. In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation or Deemed Liquidation Event, after the payment in full of the Series
A Liquidation Amount, the Series B-1 Liquidation Amount and the Series B-2
Liquidation Amount, the remaining assets of the Corporation available for
distribution to its stockholders shall be distributed among the holders of
shares of Series B Preferred Stock and Common Stock pro rata based on the number
of shares held by each such holder, treating for this purpose all such
securities as if they had been converted to Common Stock pursuant to the terms
of this Amended and Restated Certificate of Incorporation immediately prior to
such liquidation, dissolution or winding up of the Corporation.

 4 

 

2.3              Deemed Liquidation Events.

2.3.1        Definition. Each of the following events shall be considered a
“Deemed Liquidation Event” unless the holders of at least fifty percent (50%) of
the outstanding shares of Preferred Stock elect otherwise by written notice sent
to the Corporation at least five (5) days prior to the effective date of any
such event:

(a)                a merger or consolidation in which

(i)        the Corporation is a constituent party or

(ii)       a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation,

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting
corporation; or (2) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or

(b)               the sale or transfer, in a single transaction or series of
related transactions, by the Corporation or any subsidiary of the Corporation of
all or substantially all the assets of the Corporation and its subsidiaries
taken as a whole or the sale or disposition (whether by merger, consolidation or
otherwise) of one or more subsidiaries of the Corporation if substantially all
of the assets of the Corporation and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale or transfer is to a
wholly owned subsidiary of the Corporation.

2.3.2        Effecting a Deemed Liquidation Event.

(a)                The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 2.3.1(a)(i) unless the agreement or
plan of merger or consolidation for such transaction (the “Merger Agreement”)
provides that the consideration payable to the stockholders of the Corporation
shall be allocated among the holders of capital stock of the Corporation in
accordance with Subsections 2.1 and 2.2.



 5 

 

(b)               In the event of a Deemed Liquidation Event referred to in
Subsection 2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a
dissolution of the Corporation under the General Corporation Law within ninety
(90) days after such Deemed Liquidation Event, then (i) the Corporation shall
send a written notice to each holder of Series A Preferred Stock and Series B
Preferred Stock no later than the ninetieth (90th) day after the Deemed
Liquidation Event advising the holders of the Series A Preferred Stock and
Series B Preferred Stock of their right (and the requirements to be met to
secure such right) to demand a redemption of their shares as set forth in this
subsection (b). If the holders of a majority of the then outstanding shares of
Series A Preferred Stock so request in a written instrument delivered to the
Corporation not later than one hundred five (105) days after such Deemed
Liquidation Event, the Corporation shall use the consideration received by the
Corporation from such Deemed Liquidation Event (net of any retained liabilities
associated with the assets sold or technology licensed, as determined in good
faith by the Board of Directors of the Corporation) (the “Deemed Liquidation Net
Proceeds”), to the extent legally available therefore, on the one hundred
twentieth (120th) day after the consummation of such Deemed Liquidation Event,
to redeem all outstanding shares of Series A Preferred Stock at a price per
share equal to the Series A Liquidation Amount. If the holders of a majority of
the then outstanding shares of Series B Preferred Stock so request in a written
instrument delivered to the Corporation not later than one hundred five (105)
days after such Deemed Liquidation Event, the Corporation shall use the Deemed
Liquidation Net Proceeds, to the extent legally available therefore, on the one
hundred twentieth (120th) day after the consummation of such Deemed Liquidation
Event, to redeem all outstanding shares of Series B Preferred Stock at a price
per share equal to the Series B-1 Liquidation Amount or Series B-2 Liquidation
Amount, as applicable.

Notwithstanding the foregoing, in the event of a redemption pursuant to the
preceding sentence, if the Deemed Liquidation Net Proceeds are not sufficient to
redeem all outstanding shares of each series of Preferred Stock requesting such
redemption, the Corporation shall ratably redeem each such holder’s shares of
Preferred Stock to the fullest extent of such Deemed Liquidation Net Proceeds,
and shall redeem the remaining shares as soon as it may lawfully do so under
Delaware law governing distributions to stockholders. Prior to the distribution
or redemption provided for in this Subsection 2.3.2(b), the Corporation shall
not expend or dissipate the consideration received for such Deemed Liquidation
Event, except to discharge expenses incurred in connection with such Deemed
Liquidation Event.

For purposes of clarity nothing in this Subsection 2.3.3 shall limit any right
of a holder of Series B Preferred Stock to convert any shares of Series B
Preferred Stock pursuant to the provisions of

Subsection 4 hereof.

2.3.3        Amount Deemed Paid or Distributed. The amount deemed paid or
distributed to the holders of capital stock of the Corporation upon any such
merger, consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity.

2.3.4        Allocation of Escrow and Contingent Consideration. In the event of
a Deemed Liquidation Event pursuant to Subsection 2.3.1(a)(i), if any portion of
the consideration payable to the stockholders of the Corporation is payable only
upon satisfaction of contingencies (the “Additional Consideration”), the Merger
Agreement shall provide that (a) the portion of such consideration that is not
Additional Consideration (such portion, the “Initial Consideration”) shall be
allocated among the holders of capital stock of the Corporation in accordance
with Subsections 2.1 and 2.2 as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event; and (b)
any Additional Consideration which becomes payable to the stockholders of the
Corporation upon satisfaction of such contingencies shall be allocated among the
holders of capital stock of the Corporation in accordance with Subsections 2.1
and 2.2 after taking into account the previous payment of the Initial
Consideration as part of the same transaction. For the purposes of this
Subsection 2.3.4, consideration placed into escrow or retained as holdback to be
available for satisfaction of indemnification or similar obligations in
connection with such Deemed Liquidation Event shall be deemed to be Initial
Consideration.



 6 

 

3.                  Voting.

3.1              General. Except as specifically set forth herein (including
Subsection 3.2 below) or as otherwise required by applicable law, the shares of
the Series A Preferred Stock shall not entitle the holders of such shares to
vote on matters brought to the stockholder for a vote. On any matter presented
to the stockholders of the Corporation (or by written consent of stockholders in
lieu of meeting), each holder of outstanding shares of Series B Preferred Stock
shall be entitled to cast the number of votes equal to the number of whole
shares of Common Stock into which the shares of Series B Preferred Stock held by
such holder are convertible as of the record date for determining stockholders
entitled to vote on such matter. Except as provided by law or by the other
provisions of the Certificate of Incorporation, holders of Series B Preferred
Stock shall vote together with the holders of Common Stock as a single class.

3.2              Series A Preferred Stock Protective Provisions. At any time
when shares of Series A Preferred Stock are outstanding, the Corporation shall
not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or the Certificate of Incorporation) the written consent or
affirmative vote of the holders of at least a majority of the then outstanding
shares of Series A Preferred Stock, given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as a class:

(a)        liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

(b) amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws of the Corporation;

(c) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock, or increase the
authorized number of shares of Series A Preferred Stock or increase the
authorized number of shares of any additional class or series of capital stock;

(d) (i) reclassify, alter or amend any existing security of the Corporation that
is pari passu with the Series A Preferred Stock in respect of the distribution
of assets on the liquidation, dissolution or winding up of the Corporation, the
payment of dividends or rights of redemption, if such reclassification,
alteration or amendment would render such other security senior to the Series A
Preferred Stock in respect of any such right, preference or privilege, or (ii)
reclassify, alter or amend any existing security of the Corporation that is
junior to the Series A Preferred Stock in respect of the distribution of assets
on the liquidation, dissolution or winding up of the Corporation, the payment of
dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to or pari passu with the
Series A Preferred Stock in respect of any such right, preference or privilege;
or



 7 

 

(e) increase or decrease the authorized number of directors constituting the
Board of Directors.

3.3               Series B Preferred Stock Protective Provisions. At any time
when shares of Series B Preferred Stock are outstanding, the Corporation shall
not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or the Certificate of Incorporation) the written consent or
affirmative vote of the holders of at least a majority of the then outstanding
shares of Series B Preferred Stock, given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as a class:

(a) except for any amendments to the Certificate of Incorporation made in
connection with the sale of additional shares of Series B-2 Preferred Stock
pursuant to that certain Series B Preferred Stock and Warrant Purchase
Agreement, dated on or about August 22, 2016, by and among the Corporation and
the Purchasers named therein (the “Series B Preferred Stock Purchase
Agreement”), amend, alter or repeal any provision of the Certificate of
Incorporation or Bylaws of the Corporation in a manner that materially adversely
affects the powers, preferences or rights of the Series B Preferred Stock;

(b) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock that ranks senior to
the Series B Preferred Stock with respect to the distribution of assets on the
liquidation, dissolution or winding up of the Corporation, the payment of
dividends and rights of redemption, or increase the authorized number of shares
of Series B Preferred Stock or increase the authorized number of shares of any
additional class or series of capital stock that ranks senior to the Series B
Preferred Stock; or

(c) (i) reclassify, alter or amend any existing security of the Corporation that
is pari passu with the Series B Preferred Stock in respect of the distribution
of assets on the liquidation, dissolution or winding up of the Corporation, the
payment of dividends or rights of redemption, if such reclassification,
alteration or amendment would render such other security senior to the Series B
Preferred Stock in respect of any such right, preference or privilege, or (ii)
reclassify, alter or amend any existing security of the Corporation that is
junior to the Series B Preferred Stock in respect of the distribution of assets
on the liquidation, dissolution or winding up of the Corporation, the payment of
dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to the Series B Preferred
Stock in respect of any such right, preference or privilege; or

(d) a material change in the line of business in which the Corporation is
engaged, as determined in good faith by the Corporation.



 8 

 

4.          Optional Conversion. The holders of the Series B Preferred Stock
shall have conversion rights as set forth below (the “Conversion Rights”). For
purposes of this Section 4, references herein to “Common Stock” shall refer to
“Class A-1 Common Stock”. References to the “Series B Conversion Price” shall
refer to the “Series B-1 Conversion Price” with respect to the shares of Series
B-1 Preferred Stock and to the “Series B-2 Conversion Price” with respect to
shares of Series B-2 Preferred Stock.

4.1              Right to Convert.

4.1.1                Conversion Ratio. Each share of Series B-2 Preferred Stock
shall be convertible, at the option of the holder thereof, at any time and from
time to time, and without the payment of additional consideration by the holder
thereof, into such number of fully paid and non-assessable shares of Common
Stock as is determined by dividing the Series B Base Price (as defined below) by
the Series B-2 Conversion Price (as defined below) in effect at the time of
conversion. Each share of Series B-1 Preferred Stock shall be convertible, at
the option of the holder thereof, at any time and from time to time, and without
the payment of additional consideration by the holder thereof, into such number
of fully paid and non-assessable shares of Common Stock as is determined by
dividing the Series B Base Price by the Series B-1 Conversion Price (as defined
below) in effect at the time of conversion. The “Series B Base Price” shall be
equal to the initial Series B-2 Original Issue Price, subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series B Preferred Stock. The
“Series B-1 Conversion Price” shall initially be equal to $10.70. The “Series
B-2 Conversion Price” shall initially be equal to the initial Series B-2
Original Issue Price. Such initial Series B-1 Conversion Price and Series B-2
Conversion Price shall be subject to adjustment as provided below. In connection
therewith, references to the “Series B Conversion Price” shall refer to the
“Series B-1 Conversion Price” with respect to the shares of Series B-1 Preferred
Stock, and to the “Series B-2 Conversion Price” with respect to shares of Series
B-2 Preferred Stock.

4.1.2                Termination of Conversion Rights. In the event of a
liquidation, dissolution or winding up of the Corporation or a Deemed
Liquidation Event, the Conversion Rights shall terminate at the close of
business on the last full day preceding the date fixed for the payment of any
such amounts distributable on such event to the holders of Series B Preferred
Stock.

4.2              Fractional Shares. No fractional shares of Common Stock shall
be issued upon conversion of the Series B Preferred Stock. In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors of the Corporation. Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Series B Preferred Stock the holder is at the time converting into
Common Stock and the aggregate number of shares of Common Stock issuable upon
such conversion.



 9 

 

4.3              Mechanics of Conversion.

4.3.1                Notice of Conversion. In order for a holder of Series B
Preferred Stock to voluntarily convert shares of Series B Preferred Stock into
shares of Common Stock, such holder shall (a) provide written notice to the
Corporation’s transfer agent at the office of the transfer agent for the Series
B Preferred Stock (or at the principal office of the Corporation if the
Corporation serves as its own transfer agent) that such holder elects to convert
all or any number of such holder’s shares of Series B Preferred Stock and, if
applicable, any event on which such conversion is contingent and (b), if such
holder’s shares are certificated, surrender the certificate or certificates for
such shares of Series B Preferred Stock (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate), at the
office of the transfer agent for the Series B Preferred Stock (or at the
principal office of the Corporation if the Corporation serves as its own
transfer agent). Such notice shall state such holder’s name or the names of the
nominees in which such holder wishes the shares of Common Stock to be issued. If
required by the Corporation, any certificates surrendered for conversion shall
be endorsed or accompanied by a written instrument or instruments of transfer,
in form satisfactory to the Corporation, duly executed by the registered holder
or his, her or its attorney duly authorized in writing. The close of business on
the date of receipt by the transfer agent (or by the Corporation if the
Corporation serves as its own transfer agent) of such notice and, if applicable,
certificates (or lost certificate affidavit and agreement) shall be the time of
conversion (the “Conversion Time”), and the shares of Common Stock issuable upon
conversion of the specified shares shall be deemed to be outstanding of record
as of such date. The Corporation shall, as soon as practicable after the
Conversion Time (i) issue and deliver to such holder of Series B Preferred
Stock, or to his, her or its nominees, a certificate or certificates for the
number of full shares of Common Stock issuable upon such conversion in
accordance with the provisions hereof and a certificate for the number (if any)
of the shares of Series B Preferred Stock represented by the surrendered
certificate that were not converted into Common Stock, (ii) pay in cash such
amount as provided in Subsection 4.2 in lieu of any fraction of a share of
Common Stock otherwise issuable upon such conversion and (iii) pay all declared
but unpaid dividends on the shares of Series B Preferred Stock converted.

4.3.2                Reservation of Shares. The Corporation shall at all times
when the Series B Preferred Stock shall be outstanding, reserve and keep
available out of its authorized but unissued capital stock, for the purpose of
effecting the conversion of the Series B Preferred Stock, such number of its
duly authorized shares of Common Stock as shall from time to time be sufficient
to effect the conversion of all outstanding Series B Preferred Stock; and if at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of all then outstanding shares of the
Series B Preferred Stock, the Corporation shall take such corporate action as
may be necessary to increase its authorized but unissued shares of Common Stock
to such number of shares as shall be sufficient for such purposes, including,
without limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation. Before
taking any action which would cause an adjustment reducing the Series B
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series B Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and non-assessable
shares of Common Stock at such adjusted Series B Conversion Price.



 10 

 

4.3.3                Effect of Conversion. All shares of Series B Preferred
Stock which shall have been surrendered for conversion as herein provided shall
no longer be deemed to be outstanding and all rights with respect to such shares
shall immediately cease and terminate at the Conversion Time, except only the
right of the holders thereof to receive shares of Common Stock in exchange
therefor, to receive payment in lieu of any fraction of a share otherwise
issuable upon such conversion as provided in Subsection 4.2. Any shares of
Series B Preferred Stock so converted shall be retired and cancelled and may not
be reissued as shares of such series, and the Corporation may thereafter take
such appropriate action (without the need for stockholder action) as may be
necessary to reduce the authorized number of shares of Series B Preferred Stock
accordingly.

4.3.4                No Further Adjustment. Upon any such conversion, no
adjustment to the Series B Conversion Price shall be made for any declared but
unpaid dividends on the Series B Preferred Stock surrendered for conversion or
on the Common Stock delivered upon conversion.

4.3.5                Taxes. The Corporation shall pay any and all issue and
other similar taxes that may be payable in respect of any issuance or delivery
of shares of Common Stock upon conversion of shares of Series B Preferred Stock
pursuant to this Section 4. The Corporation shall not, however, be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of shares of Common Stock in a name other than that in
which the shares of Series B Preferred Stock so converted were registered, and
no such issuance or delivery shall be made unless and until the person or entity
requesting such issuance has paid to the Corporation the amount of any such tax
or has established, to the satisfaction of the Corporation, that such tax has
been paid.

4.4              Adjustments to Series B Conversion Price for Diluting Issues.

4.4.1                Special Definitions. For purposes of this Article Fourth,
the following definitions shall apply:

(a)                “Option” shall mean rights, options or warrants to subscribe
for, purchase or otherwise acquire Common Stock or Convertible Securities.

(b)               “Series B Original Issue Date” shall mean the date on which
the first share of Series B Preferred Stock was issued.

(c)                “Convertible Securities” shall mean any evidences of
indebtedness, shares or other securities directly or indirectly convertible into
or exchangeable for Common Stock, but excluding Options.

(d)               “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued (or, pursuant to Subsection 4.4.3 below, deemed to be
issued) by the Corporation after the Series B Original Issue Date, other than
(1) the following shares of Common Stock and (2) shares of Common Stock deemed
issued pursuant to the following Options and Convertible Securities (clauses (1)
and (2), collectively, “Exempted Securities”):



 11 

 

(i)               shares of Common Stock, Options or Convertible Securities
issued as a dividend or distribution on Series A Preferred Stock;

(ii)              shares of Common Stock, Options or Convertible Securities
issued by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock that is covered by Subsection 4.5, 4.6, 4.7 or 4.8;

(iii)             shares of Common Stock or Options issued to employees or
directors of, or consultants or advisors to, the Corporation or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Corporation;

(iv)             shares of Common Stock or Convertible Securities actually
issued upon the exercise of Options or shares of Common Stock actually issued
upon the conversion or exchange of Convertible Securities, in each case provided
such issuance is pursuant to the terms of such Option or Convertible Security;

(v)              shares of Common Stock, Options or Convertible Securities
issued to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction approved by the Board of Directors of the
Corporation;

(vi)            shares of Common Stock, Options or Convertible Securities issued
to suppliers or third party service providers in connection with the provision
of goods or services pursuant to transactions approved by the Board of Directors
of the Corporation, including without limitation any investment banking or other
financial services;

(vii)           shares of Common Stock, Options or Convertible Securities issued
pursuant to the acquisition of another corporation by the Corporation by merger,
purchase of substantially all of the assets or other reorganization or to a
joint venture agreement, provided that such issuances are approved by the Board
of Directors of the Corporation;

(viii)         shares of Common Stock, Options or Convertible Securities issued
in connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board of Directors of the Corporation; or

(ix)            shares of Series B Preferred Stock or warrants to purchase
shares of Series B Preferred Stock.

4.4.2                No Adjustment of Series B Conversion Price. No adjustment
in the Series B Conversion Price shall be made as the result of the issuance or
deemed issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least fifty percent (50%) of the then
outstanding shares of Series B Preferred Stock agreeing that no such adjustment
shall be made as the result of the issuance or deemed issuance of such
Additional Shares of Common Stock.



 12 

 

4.4.3                Deemed Issue of Additional Shares of Common Stock.

(a)                If the Corporation at any time or from time to time after the
Series B Original Issue Date shall issue any Options or Convertible Securities
(excluding Options or Convertible Securities which are themselves Exempted
Securities) or shall fix a record date for the determination of holders of any
class of securities entitled to receive any such Options or Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date.

(b)               If the terms of any Option or Convertible Security, the
issuance of which resulted in an adjustment to the Series B Conversion Price
pursuant to the terms of Subsection 4.4.4, are revised as a result of an
amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security (but excluding automatic adjustments to such
terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to provide for either (1) any increase or decrease in the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any such Option or Convertible Security or (2) any increase or
decrease in the consideration payable to the Corporation upon such exercise,
conversion and/or exchange, then, effective upon such increase or decrease
becoming effective, the Series B Conversion Price computed upon the original
issue of such Option or Convertible Security (or upon the occurrence of a record
date with respect thereto) shall be readjusted to such Series B Conversion Price
as would have obtained had such revised terms been in effect upon the original
date of issuance of such Option or Convertible Security. Notwithstanding the
foregoing, no readjustment pursuant to this clause (b) shall have the effect of
increasing the Series B Conversion Price to an amount which exceeds the lower of
(i) the Series B Conversion Price in effect immediately prior to the original
adjustment made as a result of the issuance of such Option or Convertible
Security, or (ii) the Series B Conversion Price that would have resulted from
any issuances of Additional Shares of Common Stock (other than deemed issuances
of Additional Shares of Common Stock as a result of the issuance of such Option
or Convertible Security) between the original adjustment date and such
readjustment date.

(c)                If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Series B Conversion
Price pursuant to the terms of Subsection 4.4.4 (either because the
consideration per share (determined pursuant to Subsection 4.4.5) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series B Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series B Original Issue Date), are
revised after the Series B Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
4.4.3(a) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.



 13 

 

(d)               Upon the expiration or termination of any unexercised Option
or unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Series B Conversion Price pursuant to the terms of
Subsection 4.4.4, the Series B Conversion Price shall be readjusted to such
Series B Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.

(e)                If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Series B Conversion Price provided for in this
Subsection 4.4.3 shall be effected at the time of such issuance or amendment
based on such number of shares or amount of consideration without regard to any
provisions for subsequent adjustments (and any subsequent adjustments shall be
treated as provided in clauses (b) and (c) of this Subsection 4.4.3). If the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any Option or Convertible Security, or the consideration payable to
the Corporation upon such exercise, conversion and/or exchange, cannot be
calculated at all at the time such Option or Convertible Security is issued or
amended, any adjustment to the Series B Conversion Price that would result under
the terms of this Subsection 4.4.3 at the time of such issuance or amendment
shall instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Series A Conversion
Price that such issuance or amendment took place at the time such calculation
can first be made.

4.4.4                Adjustment of Series B Conversion Price Upon Issuance of
Additional Shares of Common Stock. In the event the Corporation shall at any
time after the Series B Original Issue Date issue Additional Shares of Common
Stock (including Additional Shares of Common Stock deemed to be issued pursuant
to Subsection 4.4.3), without consideration or for a consideration per share
less than the Series B Conversion Price in effect immediately prior to such
issue, then the Series B Conversion Price shall be reduced, concurrently with
such issue, to a price (calculated to the nearest one-hundredth of a cent)
determined in accordance with the following formula:

CP2 = CP1* (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

(a)                “CP2” shall mean the Series B Conversion Price in effect
immediately after such issue of Additional Shares of Common Stock



 14 

 

(b)               “CP1” shall mean the Series B Conversion Price in effect
immediately prior to such issue of Additional Shares of Common Stock;

(c)                “A” shall mean the number of shares of Common Stock
outstanding immediately prior to such issue of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options outstanding immediately prior to such issue or upon
conversion or exchange of Convertible Securities (including the Series B
Preferred Stock) outstanding (assuming exercise of any outstanding Options
therefor) immediately prior to such issue);

(d)               “B” shall mean the number of shares of Common Stock that would
have been issued if such Additional Shares of Common Stock had been issued at a
price per share equal to CP1 (determined by dividing the aggregate consideration
received by the Corporation in respect of such issue by CP1); and

(e)                “C” shall mean the number of such Additional Shares of Common
Stock issued in such transaction.

4.4.5                Determination of Consideration. For purposes of this
Subsection 4.4, the consideration received by the Corporation for the issue of
any Additional Shares of Common Stock shall be computed as follows:

(a)                Cash and Property: Such consideration shall:

(i)                insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Corporation, excluding amounts paid or payable
for accrued interest;

(ii)               insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors of the Corporation; and

(iii)             in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Corporation.

(b)               Options and Convertible Securities. The consideration per
share received by the Corporation for Additional Shares of Common Stock deemed
to have been issued pursuant to Subsection 4.4.3, relating to Options and
Convertible Securities, shall be determined by dividing:

(i)                 The total amount, if any, received or receivable by the
Corporation as consideration for the issue of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Corporation upon the exercise of such Options or the conversion or exchange
of such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by



 15 

 

(ii)               the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities.

4.4.6                Multiple Closing Dates. In the event the Corporation shall
issue on more than one date Additional Shares of Common Stock that are a part of
one transaction or a series of related transactions and that would result in an
adjustment to the Series B Conversion Price pursuant to the terms of Subsection
4.4.4, and such issuance dates occur within a period of no more than ninety (90)
days from the first such issuance to the final such issuance, then, upon the
final such issuance, the Series B Conversion Price shall be readjusted to give
effect to all such issuances as if they occurred on the date of the first such
issuance (and without giving effect to any additional adjustments as a result of
any such subsequent issuances within such period).

4.4.7                Special Adjustment of Series B-1 Conversion Price Upon
Certain Issuances of Series B-2 Preferred Stock. Notwithstanding the provisions
of Section 4.4.1 hereof, in the event that the Corporation shall, at any time
after the Series B Original Issue Date, issue any shares of Series B-2 Preferred
Stock for a consideration per share less than the Series B-1 Conversion Price in
effect immediately prior to such issue (the “Dilutive Price”), then the Series
B-1 Conversion Price shall be reduced, concurrently with each such issue, to the
Dilutive Price.

4.5              Adjustment for Stock Splits and Combinations. If the
Corporation shall at any time or from time to time after the Series B Original
Issue Date effect a subdivision of the outstanding Common Stock, the Series B
Conversion Price in effect immediately before that subdivision shall be
proportionately decreased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be increased in proportion to
such increase in the aggregate number of shares of Common Stock outstanding. If
the Corporation shall at any time or from time to time after the Series B
Original Issue Date combine the outstanding shares of Common Stock, the Series B
Conversion Price in effect immediately before the combination shall be
proportionately increased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be decreased in proportion to
such decrease in the aggregate number of shares of Common Stock outstanding. Any
adjustment under this subsection shall become effective at the close of business
on the date the subdivision or combination becomes effective.

4.6              Adjustment for Certain Dividends and Distributions. In the
event the Corporation at any time or from time to time after the Series B
Original Issue Date shall make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable on the Common Stock in additional shares of Common
Stock, then and in each such event the Series B Conversion Price in effect
immediately before such event shall be decreased as of the time of such issuance
or, in the event such a record date shall have been fixed, as of the close of
business on such record date, by multiplying the Series B Conversion Price then
in effect by a fraction:



 16 

 

(1)       the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and

(2)       the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.

Notwithstanding the foregoing (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series B Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series B Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.

4.7              Adjustments for Other Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Series B Original
Issue Date shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Corporation (other than a distribution of shares of
Common Stock in respect of outstanding shares of Common Stock) or in other
property and the provisions of Section 1 do not apply to such dividend or
distribution, then and in each such event the holders of Series B Preferred
Stock shall receive, simultaneously with the distribution to the holders of
Common Stock, a dividend or other distribution of such securities or other
property in an amount equal to the amount of such securities or other property
as they would have received if all outstanding shares of Series B Preferred
Stock had been converted into Common Stock on the date of such event.

4.8              Adjustment for Merger or Reorganization, etc. Subject to the
provisions of Subsection 2.3, if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Corporation in which the Common Stock (but not the Series B Preferred Stock) is
converted into or exchanged for securities, cash or other property (other than a
transaction covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series B Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series B Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Corporation) shall be made in the application of the provisions in this Section
4 with respect to the rights and interests thereafter of the holders of the
Series B Preferred Stock, to the end that the provisions set forth in this
Section 4 (including provisions with respect to changes in and other adjustments
of the Series B Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Series B Preferred Stock.



 17 

 

4.9              Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Series B Conversion Price pursuant to this
Section 4, the Corporation at its expense shall, as promptly as reasonably
practicable but in any event not later than ten (10) days thereafter, compute
such adjustment or readjustment in accordance with the terms hereof and furnish
to each holder of Series B Preferred Stock a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property into which the Series B Preferred Stock is convertible) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than ten (10) days thereafter), furnish or cause to be furnished to
such holder a certificate setting forth (i) the Series B Conversion Price then
in effect, and (ii) the number of shares of Common Stock and the amount, if any,
of other securities, cash or property which then would be received upon the
conversion of Series B Preferred Stock.

4.10          Notice of Record Date. In the event:

(a)                the Corporation shall take a record of the holders of its
Common Stock (or other capital stock or securities at the time issuable upon
conversion of the Series B Preferred Stock) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of capital stock of any class or
any other securities, or to receive any other security; or

(b)               of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or

(c)                of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series B Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series B Preferred Stock and the Common Stock. Such notice shall be sent
at least fifteen (15) days prior to the record date or effective date for the
event specified in such notice.



 18 

 

5.          Mandatory Conversion.

5.1              Trigger Events. Upon either (a) the closing of the sale of
shares of Common Stock to the public at a price of at least $30.00 per share
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Common
Stock), in a firm-commitment underwritten public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
resulting in at least $25,000,000 of proceeds, net of the underwriting discount
and commissions, to the Corporation or (b) the date and time, or the occurrence
of an event, specified by vote or written consent of the holders of at least
fifty percent (50%) of the then outstanding shares of Series B Preferred Stock
(the time of such closing or the date and time specified or the time of the
event specified in such vote or written consent is referred to herein as the
“Mandatory Conversion Time”), then (i) all outstanding shares of Series B
Preferred Stock shall automatically be converted into shares of Common Stock, at
the then effective conversion rate as calculated pursuant to Subsection 4.1.1,
and (ii) such shares may not be reissued by the Corporation.

5.2              Procedural Requirements. All holders of record of shares of
Series B Preferred Stock shall be sent written notice of the Mandatory
Conversion Time and the place designated for mandatory conversion of all such
shares of Series B Preferred Stock pursuant to this Section 5. Such notice need
not be sent in advance of the occurrence of the Mandatory Conversion Time. Upon
receipt of such notice, each holder of shares of Series B Preferred Stock in
certificated form shall surrender his, her or its certificate or certificates
for all such shares (or, if such holder alleges that such certificate has been
lost, stolen or destroyed, a lost certificate affidavit and agreement reasonably
acceptable to the Corporation to indemnify the Corporation against any claim
that may be made against the Corporation on account of the alleged loss, theft
or destruction of such certificate) to the Corporation at the place designated
in such notice. If so required by the Corporation, any certificates surrendered
for conversion shall be endorsed or accompanied by written instrument or
instruments of transfer, in form satisfactory to the Corporation, duly executed
by the registered holder or by his, her or its attorney duly authorized in
writing. All rights with respect to the Series B Preferred Stock converted
pursuant to Subsection 5.1, including the rights, if any, to receive notices and
vote (other than as a holder of Common Stock), will terminate at the Mandatory
Conversion Time (notwithstanding the failure of the holder or holders thereof to
surrender any certificates at or prior to such time), except only the rights of
the holders thereof, upon surrender of any certificate or certificates of such
holders (or lost certificate affidavit and agreement) therefor, to receive the
items provided for in the next sentence of this Subsection 5.2. As soon as
practicable after the Mandatory Conversion Time and, if applicable, the
surrender of any certificate or certificates (or lost certificate affidavit and
agreement) for Series A Preferred Stock, the Corporation shall (a) issue and
deliver to such holder, or to his, her or its nominees, a certificate or
certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof and (b)pay cash as provided
in Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion and the payment of any declared but unpaid
dividends on the shares of Series B Preferred Stock converted. Such converted
Series B Preferred Stock shall be retired and cancelled and may not be reissued
as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series B Preferred Stock
accordingly.



 19 

 

6.            Redemption of Series A Preferred Stock.

6.1              Mandatory Retirement. In the event that the holders of the
Series A Preferred then outstanding shall at any time have received aggregate
dividends in an amount per share equal to the Series A Original Issue Price, the
Preferred Stock may be redeemed at the election of the Corporation (a “Mandatory
Redemption”) out of funds lawfully available therefor at a price equal to $.001
per share (the “Mandatory Redemption Price”).

6.2              Optional Redemption Upon Liquidity Trigger Event. In the event
of a Liquidity Trigger Event (as defined below) (other than a Deemed Liquidation
Event, which shall be governed by the provisions of Section 2.3 hereof), the
Corporation shall send a written notice to each holder of Series A Preferred
Stock no later than the ninetieth (90th) day after the Liquidity Trigger Event
(the “Notice of Trigger Event”) advising such holders of their right pursuant to
the terms of this Section 4 to require the redemption of such shares of Series A
Preferred Stock as set forth herein (a “Liquidity Event Redemption”). If the
holders of at least fifty percent (50%) of the then outstanding shares of Series
A Preferred Stock so request in a written instrument delivered to the
Corporation not later than one hundred twenty (120) days after receipt of the
Notice of Trigger Event, the Corporation shall use the Net Cash Proceeds (as
defined below) received by the Corporation as part of such Liquidity Trigger
Event, to the extent permitted by Delaware law governing distributions to
stockholders (the “Available Redemption Proceeds”), to redeem that number of
shares of Series A Preferred Stock equal to the largest whole number (the
“Redemption Shares”) determined by dividing the Available Redemption Proceeds by
the Series A Liquidation Amount, and disregarding any fractional shares. The
redemption price for each of the Redemption Shares to be redeemed pursuant
hereto shall be the Series A Liquidation Amount (the “Liquidity Event Redemption
Price”, and together with the Mandatory Redemption Price, the “Redemption
Price”). As used herein, the term “Liquidity Trigger Event” shall mean either of
the following (except to the extent that such events constitute a Deemed
Liquidation Event): (i) the sale or issuance of any equity or debt securities of
the Corporation, or any other incurrence of indebtedness by the Corporation,
that results in Net Cash Proceeds of at least $5,000,000 (other than the sale of
Series B Preferred Stock and warrants pursuant to the Series B Preferred Stock
Purchase Agreement); or (ii) the sale, license, or other disposition of any of
the assets or property of the Corporation that results in Net Cash Proceeds of
at least $5,000,000. As used herein, the term “Net Cash Proceeds” shall mean the
aggregate cash proceeds received by the Corporation as a result of the Liquidity
Trigger Event, less the costs and expenses of the Corporation incurred in
connection with such Liquidity Trigger Event.

6.3              Redemption Notice. The Corporation shall send written notice of
the Mandatory Redemption or the Liquidity Event Redemption, as applicable (the
“Redemption Notice”), to each holder of record of Series A Preferred Stock not
less than 40 days prior to the date for such redemption (the “Redemption Date”).
Each Redemption Notice shall state:

(a) the number of shares of Series A Preferred Stock held by the holder that the
Corporation shall redeem on the Redemption Date specified in the Redemption
Notice;

(b) the Redemption Date and the Redemption Price; and



 20 

 

(c) that the holder is to surrender to the Corporation, in the manner and at the
place designated, his, her or its certificate or certificates representing the
shares of Series A Preferred Stock to be redeemed.

6.4              Surrender of Certificates; Payment. On or before the applicable
Redemption Date, each holder of shares of Series A Preferred Stock to be
redeemed on such Redemption Date, shall surrender the certificate or
certificates representing such shares (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and thereupon the Redemption Price for such shares shall be payable to the order
of the person whose name appears on such certificate or certificates as the
owner thereof.

6.5              Rights Subsequent to Redemption. If the Redemption Notice shall
have been duly given, and if on the applicable Redemption Date the Redemption
Price payable upon redemption of the shares of Series A Preferred Stock to be
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor in a timely
manner, then notwithstanding that the certificates evidencing any of the shares
of Series A Preferred Stock so called for redemption shall not have been
surrendered, all rights with respect to such shares shall forthwith after the
Redemption Date terminate, except only the right of the holders to receive the
Redemption Price without interest upon surrender of their certificate or
certificates therefor.

7.                  Redeemed or Otherwise Acquired Shares. Any shares of Series
A Preferred Stock that are redeemed or otherwise acquired by the Corporation or
any of its subsidiaries shall be automatically and immediately cancelled and
retired and shall not be reissued, sold or transferred.

8.                  Waiver. Any of the rights, powers, preferences and other
terms of the Series A Preferred Stock set forth herein may be waived on behalf
of all holders of Series A Preferred Stock by the affirmative written consent or
vote of the holders of at least fifty percentage (50%) of the shares of Series A
Preferred Stock then outstanding. Any of the rights, powers, preferences and
other terms of the Series B Preferred Stock set forth herein may be waived on
behalf of all holders of Series B Preferred Stock by the affirmative written
consent or vote of the holders of at least fifty percentage (50%) of the shares
of Series B Preferred Stock then outstanding.

9.                  Notices. Any notice required or permitted by the provisions
of this Article Fourth to be given to a holder of shares of Preferred Stock
shall be mailed, postage prepaid, to the post office address last shown on the
records of the Corporation, or given by electronic communication in compliance
with the provisions of the General Corporation Law, and shall be deemed sent
upon such mailing or electronic transmission. Any notice to the Company shall be
sent to the person and address set forth in Article Fifth below, with a copy to
Leslie M. Taeger, Senior Vice President & Chief Financial Officer, Capstone
Therapeutics Corp., 1275 W. Washington St., Suite 104, Tempe, AZ 85281, or to
such other person or persons and addresses as the Company shall designate in a
notice provided to the holders of the Preferred Stock.



 21 

 

Fifth: The name and mailing address of the incorporator is as follows:



Name: Dennis I. Goldberg, Ph.D. Mailing Address: 5 Commonwealth Rd., Suite 2A  
Natick, Massachusetts 07160





 

 

Sixth: Subject to any additional vote required by the Certificate of
Incorporation or Bylaws, in furtherance and not in limitation of the powers
conferred by statute, the Board of Directors is expressly authorized to make,
repeal, alter, amend and rescind any or all of the Bylaws of the Corporation.

Seventh: Subject to any additional vote required by the Certificate of
Incorporation, the number of directors of the Corporation shall be determined in
the manner set forth in the Bylaws of the Corporation.

Eighth: Elections of directors need not be by written ballot unless the Bylaws
of the Corporation shall so provide.

Ninth: Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws of the Corporation may provide. The books of the
Corporation may be kept outside the State of Delaware at such place or places as
may be designated from time to time by the Board of Directors or in the Bylaws
of the Corporation.

Tenth: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the General
Corporation Law or any other law of the State of Delaware is amended after
approval by the stockholders of this Article Tenth to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the General Corporation Law as so amended.

Any repeal or modification of the foregoing provisions of this Article Tenth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

Eleventh: To the fullest extent permitted by applicable law, the Corporation is
authorized to provide indemnification of (and advancement of expenses to)
directors, officers, managers and agents of the Corporation (and any other
persons to which General Corporation Law permits the Corporation to provide
indemnification) through Bylaw provisions, agreements with such agents or other
persons, vote of stockholders or disinterested directors or otherwise, in excess
of the indemnification and advancement otherwise permitted by Section 145 of the
General Corporation Law.



 22 

 

Any amendment, repeal or modification of the foregoing provisions of this
Article Eleventh shall not adversely affect any right or protection of any
director, officer or other agent of the Corporation existing at the time of such
amendment, repeal or modification.

Twelfth: The Corporation renounces, to the fullest extent permitted by law, any
interest or expectancy of the Corporation in, or in being offered an opportunity
to participate in, any Excluded Opportunity. An “Excluded Opportunity” is any
matter, transaction or interest that is presented to, or acquired, created or
developed by, or which otherwise comes into the possession of any holder of
Series A Preferred Stock or any partner, member, director, stockholder, employee
or agent of any such holder, or any person serving as a director or manager of
the Corporation at the request of such Holder, other than someone who is an
employee of the Corporation or any of its subsidiaries (collectively, “Covered
Persons”), unless such matter, transaction or interest is presented to, or
acquired, created or developed by, or otherwise comes into the possession of, a
Covered Person expressly and solely in such Covered Person’s capacity as a
director of the Corporation.

* * *

 

 

 



 23 

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of the Corporation on this 24th day
of August, 2016.

  



  By: /s/ Dennis I. Goldberg     Dennis I. Goldberg, Ph.D.         Title:
President



 

 

 



[Signature Page to Amended and Restated Certificate of Incorporation]

 

 



